McCay, Judge.
If an agent, acting in good faith, disobey the instructions ef his principal, and promptly imforms the principal of what *149he has done, it is the duty of the principal, at the earliest opportunity, to repudiate the act if he disapprove. Silence in such a case is a ratification: See the case of McLendon vs. Wilson & Callaway, 52 Georgia, 41, from Troup county. Taking this correspondence, altogether, we think the jury had a right to find that the plaintiffs were satisfied with the act of Gunn in taking the money in the Kimball funds, and that his dissatisfaction is an after-thought in consequence of the failure of Kimball.. The evidence is convincing that if they had promptly notified Gunn of their dissatisfaction, he could have saved himself. Both the parties here were commercial men, and the rule is a fair and reasonable one that it is the duty of the principal promptly to answer the letters of his agent, and if he do not do so he is presumed to acquiesce in what the agent informs him he has done or proposes to do.
Judgment affirmed.